          Case 5:20-cr-00317-SLP Document 39 Filed 12/14/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                          )
                                                   )
                      Plaintiff,                   )
                                                   )
v.                                                 )       No. CR-20-317-SLP
                                                   )
RICHARD CLINTON POND,                              )
                                                   )
                      Defendant.                   )


     APPLICATION TO FILE EX PARTE MOTION FOR AUTHORIZATION TO
      EMPLOY AN INVESTIGATOR AND BRIEF IN SUPPORT UNDER SEAL


        Counsel for the Defendant, Richard Clinton Pond, submits this Application to file

documents under seal pursuant to LCrR12.3. In support of this request, counsel states:

        Counsel believes it necessary, in order to represent Mr. Pond effectively in this

proceeding, to file an Ex Parte Motion for Authorization to Employ an Investigator and

Brief in Support with the Court that contains sensitive, personal, and confidential

information. Counsel for Mr. Pond requests that the Court consider this Motion without

them becoming a public record in this case at this time.

        Counsel for the Defendant therefore requests that the Court approve this Application

and enter and Order allowing the filing of the Ex Parte Motion for Authorization to Employ

an Investigator and Brief in Support under seal.
         Case 5:20-cr-00317-SLP Document 39 Filed 12/14/20 Page 2 of 2




                                                  Respectfully submitted,


                                                  /s/ Henry A. Meyer, III
                                                  Henry A. Meyer, III, OBA #6163
                                                  BEHENNA, GOERKE, KRAHL & MEYER
                                                  210 Park Avenue, Suite 3030
                                                  Oklahoma City, OK 73102-8005
                                                  Telephone: 405-232-3800
                                                  Facsimile: 405-232-8999
                                                  Email: hank@lawfirmokc.com

                                                  Attorney for Defendant,
                                                  Richard Clinton Pond



                             CERTIFICATE OF SERVICE

        I hereby certify that on the 14th day of December, 2020, I electronically transmitted
the attached document to the Clerk of the Court using the ECF System for filing, which
will automatically send e-mail notification of such filing to all attorneys of record.


                                                  /s/ Henry A. Meyer, III
                                                  Henry A. Meyer, II




                                              2
